Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 17-BG-225

IN RE MARK H. ALLENBAUGH
                                                    2016 DDN 344
A Suspended Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 471455

BEFORE: Easterly, Associate Judge, and Nebeker and Reid, Senior Judges.

                                   ORDER
                              (FILED – June 29, 2017)

      On consideration of the certified order of the Maryland Court of Appeals
disbarring respondent from the practice of law in Maryland; this court’s April 14,
2017, order suspending respondent in this case and directing him to show cause
why identical reciprocal discipline should not be imposed; and the statement of
Disciplinary Counsel regarding reciprocal discipline; it appearing that respondent
did not file a response to this court’s show cause order or file the required D.C. Bar
R. XI, § 14 (g) affidavit; and it further appearing that respondent was previously
suspended from the practice of law, see In re Allenbaugh, 114 A.3d 981 (D.C.
2015), and failed to file the required affidavit, it is

       ORDERED that Mark H. Allenbaugh is hereby disbarred from the practice
of law in the District of Columbia. See In re Sibley, 990 A.2d 483, 487-88 (D.C.
2010) (explaining that the presumption of identical discipline in D.C. Bar R. XI, §
11 (c) will prevail except in “rare” cases); In re Cole, 809 A.2d 1226, 1227 n.3
(D.C. 2002) (explaining that in unopposed reciprocal matters the “imposition of
identical discipline should be close to automatic”). It is
                                         2

       FURTHER ORDERED that the time for eligibility to petition for
reinstatement will not begin to run until such time as respondent files a D.C. Bar R.
XI, § 14 (g) affidavit.
                                 PER CURIAM